
	
		I
		112th CONGRESS
		1st Session
		H. R. 723
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2011
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To deauthorize a portion of the project for navigation,
		  Potomac River, Washington Channel, District of Columbia, under the jurisdiction
		  of the Corps of Engineers.
	
	
		1.Project for navigation,
			 Washington Channel, District of ColumbiaUpon the date of enactment of this Act, the
			 following portion of the project for navigation, Potomac River, Washington
			 Channel, District of Columbia, authorized by the Act of August 30, 1935
			 (chapter 831; 49 Stat. 1028), is deauthorized: Beginning at Washington Harbor
			 Channel Geometry Centerline of the 400-foot-wide main navigational ship
			 channel, Centerline Station No. 103+73.12, coordinates North 441948.20, East
			 1303969.30, as stated and depicted on the Condition Survey Anacostia, Virginia,
			 Washington and Magazine Bar Shoal Channels, Washington, D.C., Sheet 6 of 6,
			 prepared by the United States Army Corps of Engineers, Baltimore district, July
			 2007; thence departing the aforementioned centerline traveling the following
			 courses and distances: N. 40 degrees 10 minutes 45 seconds E., 200.00 feet to a
			 point, on the outline of said 400-foot-wide channel thence binding on said
			 outline the following three courses and distances: S. 49 degrees 49 minutes 15
			 seconds E., 1,507.86 feet to a point, thence; S. 29 degrees 44 minutes 42
			 seconds E., 2,083.17 feet to a point, thence; S. 11 degrees 27 minutes 04
			 seconds E., 363.00 feet to a point, thence; S. 78 degrees 32 minutes 56 seconds
			 W., 200.00 feet to a point binding on the centerline of the 400-foot-wide main
			 navigational channel at computed Centerline Station No. 65+54.31, coordinates
			 North 438923.9874, East 1306159.9738, thence; continuing with the
			 aforementioned centerline the following courses and distances: N. 11 degrees 27
			 minutes 04 seconds W., 330.80 feet to a point, Centerline Station No. 68+85.10,
			 thence; N. 29 degrees 44 minutes 42 seconds W., 2,015.56 feet to a point,
			 Centerline Station No. 89+00.67, thence; N. 49 degrees 49 minutes 15 seconds
			 W., 1,472.26 feet to the point of beginning, such area in total containing a
			 computed area of 777,284 square feet or 17.84399 acres of riparian water
			 way.
		
